Title: From Alexander Hamilton to James McHenry, 11 January 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Jan. 11th. 1800
          
          I send you the enclosed papers that you may determine on the propriety of appointing Mr. Thompson to superintend the public work, at Loftus’s heights, and also, as this gentleman is considered by General Wilkinson to possess great Mathematical skills, to call you those qualities which fit him for an Engineer, suggest to you the expediency of giving him a place in availing the public of his services by giving him a regular appointment in the new battallion of Field artillery.
          S of War
        